DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/21.  Statements without evidence such as “groups can be searched and examined together without undue burden” and “rather than pursuing multiple divisional applications” is not an argument per 818.01(a) and 37 CFR 1.111.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites the limitation "an injector opening angle” and “an injector operating time" in ll 2-3.  There is double inclusion for claim 1 previously stated an injector opening angle and an injector operating time for this limitation in the claim.

Claim 6 l. 4 states injector opening time point and an injector opening angle; l 7 states injector closing time point and an injector closing angle; it cannot be determined if the claimed time point and angle are discrete or separate phenomena, or the different names for the same phenomena.  The metes and bounds of the claim cannot be determined and are therefore indefinite.
Claims 7-8 rejected due to dependency from rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al US 2013/0218441.
A cold start split injection control method (fig 4), comprising: 

performing, by the split injection controller, an injection malfunction diagnostic control (408) which performs an injection malfunction diagnostic (para 57) with any one or more among (figs 1-6, paras 1-88) with any one or more among (taken as markush) an injector opening angle (para 57 non injection is non opening angle), an injector operating time (non injection is zero operating time), and the number of injector operation times measured using the fuel injection of the injector (non injection is zero injector operation times). 
IN Re 2, Thomas further teaches cold start conditions apply a coolant temperature (construed as exhaust catalyst temperature of cold soaked engine equivalent to engine coolant temperature, para 55) and an engine revolution per minute (RPM)(“etc.” and “engine off condition for greater than a threshold time” with RPM zero in off state), and wherein the cold start condition determination is performed based on the coolant temperature initially (para 55 states temperature considered before RPM “In one example, an engine cold start condition may be determined upon confirmation of one or more of an exhaust catalyst temperature being below a threshold temperature, and the engine being in an engine-off condition for greater than a threshold time.”) followed by the engine RPM.
In Re 5, Thomas further teaches the injection mode control includes generating, as injection operation detection values (construed as measuring), any one or more among (taken as markush) an injector opening angle (para 57 non injection is non opening angle, an injector closing angle (non opening is non closing), an injector operating time (non injection is zero operating time), and the number of injector operation times by performing the cold start split injection (non injection is zero injector operation times).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al US 2013/0218441.
In Re 3, Thomas discloses the claimed invention except for specifically 56 degC. It would have been obvious to on.e having ordinaIy skill in the, art at the time of the invention was made to set a cold start determination condition of 56 degC; since it has been held that discovering an optimum value of a 

In Re 4, Thomas discloses the claimed invention except for specific range of 700-960 RPM It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a cold start determination RPM range of 700-960 RPM since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.

Claim(s) 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al US 2013/0218441 in view of Itaba et al US 2020/0088123.
In Re 6, Thomas does not teach although Itaba teaches the injection mode control is performed by:  20Attorney Docket No. 048301-516001US (Patent) 
determining operating current inflection points by detecting injector operating currents based on a fuel injection start (paras 72-86, “current inflection point during valve opening”); 
measuring an injector opening time point and an injector opening angle (paras 72-86, “current inflection point during valve opening”, see 35 USC 112b rejection above); 
determining operating voltage inflection points by detecting injector operating voltages based on the fuel injection start (paras 72-86, “voltage inflection point” with “during valve opening” closing after and based on opening); 
measuring an injector closing time point and an injector closing angle based on a fuel injection termination (paras 72-86, “valve closing operation” see 35 USC 112b rejection above); 
calculating an injector operating time (fig 6 time, amount based on opening time or period); and

Itaba further teaches using inflection points increases accuracy of delivered fuel (abstracts paras 1-13).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add determine and measure fuel injection events as taught by Itaba to Thomas’s injections to increase accuracy of delivered fuel.
IN Re 7, Thomas as modified by Itaba teaches the injector operating time is calculated by the difference between the injector closing time point and the injector opening time point (Itaba fig 6, para 118, further the opening period is inherently closing time minus opening time).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al US 2013/0218441 in view of Itaba et al US 2020/0088123 and Kitazume et al US 2018/0230928.
IN Re 8, Thomas does not teach although Kitazume teaches the injection mode control is performed by a first injection mode, a second injection mode, and a third injection mode in which the number of injector operation times is increased by a count of 1 (figs 7 and 9 mode 1 1 injection, mode 2 2 injections, mode 3 3 injections).  Kitazume further teaches switching modes to increase fuel during cold start up (paras 1-6).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Kitazume’s modes to Thomas’s injection to increase fuel during start up.



Claim Rejections - 35 USC § 103 – Duplicate rejection
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al US 2013/0218441 in view of Oyama et al US 2004/0118384.
In Re 1, Thomas teaches 
A cold start split injection control method (fig 4), comprising: 
performing, by a split injection controller (fig 4), an injection mode control which performs a cold start (404 yes) split injection (410) by an operation of an injector (fig 1), wherein the split injection controller determines cold start conditions (404 yes or no) of an engine system (title abstract fig 1); and 
performing, by the split injection controller, an injection malfunction diagnostic control (408) which performs an injection malfunction diagnostic (para 57) with any one or more among (figs 1-6, paras 1-88).
Thomas is silent to although Oyama teaches an injection malfunction diagnostic (para 139) with any one or more among (taken as markush) an injector opening angle (time period for valve opening), an injector operating time, and the number of injector operation times measured using the fuel injection of the injector (paras 1-152, figs 1-18). Oyama further teaches injector operating diagnostics are reliably improved by providing means to determine each failure mode (para 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Oyama’s diagnosis to Thomas’s diagnosis to reliably improve determination of each failure mode.
In Re 2-5, see rejection above over Thomas, except as modified by Oyama.

Allowable Subject Matter
s 9-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious confirming and determining the claimed targets and verifications of injector opening, closing, angles, period, times in combination with the other claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARL C STAUBACH/Primary Examiner, Art Unit 3747